      Case 3:05-cr-00241-LRH-VPC Document 108 Filed 09/15/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                                DISTRICT OF NEVADA

                                           ***
 UNITED STATES OF AMERICA,                    Case No. 3:05-cr-00241-LRH

                              Plaintiff,      MINUTE ORDER

        v.                                    September 15, 2020

 JAMES ZIMMERMAN,

                           Defendant.



PRESENT: THE HONORABLE LARRY R. HICKS, UNITED STATES DISTRICT JUDGE
DEPUTY CLERK:        NONE APPEARING              REPORTER: NONE APPEARING
COUNSEL FOR PLAINTIFF(S):                  NONE APPEARING
COUNSEL FOR DEFENDANT(S):                  NONE APPEARING
MINUTE ORDER IN CHAMBERS:
      Before the court is defendant James Zimmerman's Motion for Leave to File Reply to
Response (ECF No. 106) to Emergency Motion for Compassionate Release (ECF No.
105). The court having considered the filings in this matter, and good cause appearing,

      IT IS ORDERED that defendant's Motion for Leave to File Reply (ECF 107) is
GRANTED. Counsel shall file the reply attached at ECF 107-1 within ten (10) days of the
entry of this minute order.

     IT IS SO ORDERED.
                                               DEBRA K. KEMPI, CLERK

                                               By:             /s/

                                                            Deputy Clerk
